Citation Nr: 1624345	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-30 735A		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating greater than 60 percent prior to October 30, 2014, for coronary artery disease with cardiomyopathy, status-post myocardial infarction. 

2.  Entitlement to a compensable rating for migraine headaches prior to August 27, 2014, and a rating greater than 30 percent rating as of August 27, 2014.  

3.  Entitlement to a rating greater than 10 percent for left ankle strain with tendinitis and status-post talus bone spur excision.  

4.  Entitlement to a rating greater than 20 percent for the period prior to August 27, 2014, for lumbosacral spine strain, and greater than 10 percent as of August 27, 2014.  

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to a compensable rating for a left foot condition status post excision of the base of the first metatarsal.

7.  Entitlement to a rating greater than 10 percent for right foot condition.

8.  Entitlement to a rating greater than 10 percent for tinnitus.

9.  Entitlement to a compensable rating for bilateral hearing loss.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1982 to October 1982, and from September 1989 to May 2009.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2009, October 2009, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In an October 2014 rating decision, the RO increased the Veteran's rating for migraine headaches to 30 percent disabling effective August 27, 2014, and decreased the rating for lumbosacral spine strain to 10 percent disabling effective August 27, 2014. In a November 2014 decision, the RO increased the evaluation of the Veteran's coronary artery disease to 100 percent disabling, effective October 30, 2014. As this is a full grant of benefits for this period, the issue of entitlement to an increased rating for coronary artery disease for the period beginning on October 30, 2014, is no longer on appeal. However, the issue of entitlement to a rating greater than 60 percent for the period prior to October 30, 2014, is still pending.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, received in November 2012, the Veteran perfected his appeals of the issues listed on the Title page of this decision. In his VA Form 9, he also requested a BVA hearing by live videoconference for these issues. To date, no hearing has been scheduled or conducted. Accordingly, remand is required to comply with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing regarding this matter at the earliest available opportunity. Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record, as well as to his representative. After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

